Citation Nr: 1731279	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  06-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from May 1978 to March 1979.  He also had active duty for training (ACDUTRA) service from March 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied the reopening of the claim of entitlement to service connection for paranoid schizophrenia.

The Veteran testified in a June 2010 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In August 2010, the Board remanded the appeal to provide the Veteran a notice letter pertaining to his new and material evidence claim, and to make every effort to obtain his Social Security Administration records.

The Veteran testified in a July 2012 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In a September 2012, the Board found that new and material evidence was received, warranting the reopening of the claim of service connection for a psychiatric disorder, other than PTSD, to include schizophrenia.  The Board remanded the appeal for a medical opinion to determine the etiology of the Veteran's current psychiatric disorder, other than PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is necessary to obtain substantial compliance with prior remand directives regarding the claim of service connection for a psychiatric disorder, other than PTSD, to include schizophrenia.  Stegall v. West, 11 Vet. App. 268 (1998); See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (if VA provides an examination, that examination must be adequate).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).

In a September 2012 remand, the Board requested that a VA examination be provided to assess the nature and etiology of any currently diagnosed psychiatric disorders, other than PTSD.  The subsequent April 2016 VA examination and opinions rendered therein are inadequate for the purpose of evaluating the claim for service connection.  Specifically, the April 2016 VA examiner, while confirming the Veteran's psychiatric diagnoses of alcohol use disorder and alcohol-induced psychotic disorder, he did not discuss or reconcile prior evidence of other diagnosed psychiatric disorders in his rationale.  

Review of the claims file shows that the Veteran has had multiple psychiatric diagnoses since service separation, to include, but not limited to, paranoid schizophrenia, bipolar disorder, multiple personality disorder, atypical psychosis, and psychotic depressive disorder.

STRs showed that on a report of medical history, prepared in July 1978, in conjunction with an examination, the Veteran responded "yes" to having or having had depression or excessive worry and nervous trouble of any sort.  It was noted that he had been a patient in a hospital when he was treated for alcoholism during the month of April, and that mental treatment was included.  A treatment record, dated in December 1978, showed that the Veteran was a self-referral, and his diagnosis was "habitual excess ETOH".  On a report of medical history, prepared in conjunction with his separation from service in March 1979, the Veteran responded "yes" to having or having had depression or excessive worry.  He responded "no" to having or having had nervous trouble of any sort.  In response to the question of whether he had ever been treated for a mental condition, it was noted that the Veteran had been treated in Cincinnati, Ohio, about six years prior, for a nervous problem.  The examiner noted that the Veteran had multiple complaints, without documentation.  On a report of mental status evaluation, dated in March 1979, the examiner circled "no" in response to the question of whether the Veteran had significant mental illness.  

Received in January 1981 was a VA hospital summary showing that the Veteran was hospitalized from May to June 1980, after complaining of auditory and visual hallucinations for the past several months.  He reported he first heard the voices in 1974, and that he sees and hears people talking about him.  The diagnoses at discharge included auditory and visual hallucinations (atypical psychosis), and alcoholism.

A VA hospital summary (VA Form 10-1000) showed that the Veteran was admitted, for the first time, to Jefferson Barracks VA Hospital, from July to October 1980.  He complained of "seeing and hearing things."  He believed his depression started in 1979, when he was a soldier in Europe, at which time his wife was filing for a divorce in the United States.  His discharge diagnosis was psychotic depressive disorder.  

A discharge summary from University Hospital showed that the Veteran was hospitalized for a week in September 1985.  He reported having a long history of symptoms and a violent history that started at age 10, and described episodes where he would become enraged, lose control, and not remember any of the things he did.  He had been in and out of psychiatric hospitals with a number of diagnoses, including bipolar affective disorder and schizophrenia. It was noted that he had a psychotic break in 1979 while stationed in Germany.  It was also noted that he had three admissions to the Cincinnati VA Hospital in 1980, two admissions to the St. Louis VA Hospital for psychotic depression, and in 1982 was admitted to the Miami VA Hospital where he was diagnosed with, and treated for, multiple personality disorder.  The discharge diagnoses included multiple personality disorder, rule out malingering; and antisocial personality disorder, provisional diagnosis.  

A VA discharge summary showed that the Veteran was hospitalized for over two weeks in December 1985.  It was noted that he had a history of multiple psychiatric admissions over the past six years, and had a recent admission to Chillicothe VA, from which he had been discharged two weeks prior.  The diagnoses upon discharge included schizophrenia, paranoid type.

A private psychiatric evaluation dated in October 1986, showed that the Veteran was brought in by police after he claimed he killed many people and may kill more and was more powerful than God.  His admitting diagnosis was atypical psychosis.  
VA treatment records dated from May 2003 through August 2003 showed that the Veteran received ongoing treatment related to his paranoid schizophrenia and other unrelated problems.

VA treatment records from the Cincinnati VA Medical Center (VAMC) dated April 2012 to February 2015 show the Veteran attended routine individual psychotherapy sessions until he moved to Atlanta.  Treatment records from the Atlanta VAMC in December 2015 show the Veteran began attending the Atlanta VAMC SATP-ESP intensive outpatient program for treatment of his psychiatric disorders.  Within a mental health diagnostic study note in December 2015, the Veteran was diagnosed with alcohol use disorder, alcohol withdrawal and schizophrenia.  The VA physician opined that the Veteran's psychosis exacerbation was related to his alcohol withdrawal which would resolve over time.  In October 2016, the Veteran was admitted to the emergency department of the Atlanta VAMC for homicidal ideations and ETOH intoxication.  The VA physician noted that the Veteran's charts showed diagnoses of bipolar disorder and schizophrenia.

Given the above evidence of multiple diagnosed psychiatric disorders with treatment since service separation, the Board finds that a remand is necessary to obtain a VA addendum opinion to clarify the Veteran's current psychiatric diagnoses, to reconcile previous evidence of non-alcohol related psychiatric diagnoses, and to provide adequate rationale for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA addendum opinion to determine the nature and etiology of any and all psychiatric diagnoses.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report.  

As to each of the Veteran's current psychiatric diagnoses, the VA examiner is requested to give the following opinions:

a. Whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's psychiatric disorder pre-existed his military service.

The term "clear and unmistakable" is an onerous standard. In other words, clear and unmistakable evidence leads to a conclusion that is undebatable.

In rendering the aforementioned opinion, the examiner should address the pertinent medical and lay evidence of record, to include, but not limited to:

i. A discharge summary from University Hospital, received in June 2008, showing that the Veteran was hospitalized for a week in September 1985, and indicated that the Veteran reported a long history of symptoms and a violent history that started at age 10.  The Veteran described episodes where he would become enraged, lose control, and not remember any of the things he did.  The physician indicates the Veteran had a psychotic break in 1979 while stationed in Germany.

ii.  An April 2016 VA examination, which indicates the Veteran's pre-military occupation as maintaining a farm/plantation, where the Veteran reported the first time he experienced hearing a voice was when he was feeding the hogs at the farm at home, like hearing a voice from the sky.  The Veteran also reported having an experience in Germany in a tactical maneuver and heard something giving commands or commentary.

b. If it is determined that the Veteran's psychiatric disorder clearly and unmistakably pre-existed his military service, determine whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such pre-existing psychiatric disorder was NOT aggravated in service.

c.  If it is found that there is clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service AND that there is clear and unmistakable evidence that the condition was NOT aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions. 

d.  If, however, the examiner cannot clearly and unmistakably determine that the Veteran's psychiatric disorder pre-existed military service or that any pre-existing condition was NOT aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military.  If that is the conclusion reached, the examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to military service.

Whether it is at least as likely as not (50 percent probability or greater) that a psychosis manifested within a year of service separation. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In rendering the aforementioned opinions, the examiner should address the pertinent medical and lay evidence of record, to include, but not limited to:

i. Within a VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action), it was noted that the Veteran had been admitted to a VA Hospital in May 1980, with diagnoses of schizophrenia and alcohol abuse.

ii. A VA hospital summary (VA Form 10-1000) showed that the Veteran was admitted to Jefferson Barracks VA Hospital, from July to October 1980.  He complained of "seeing and hearing things", and that he wanted to learn how to gain self-control.  He believed his depression started in 1979, when he was a soldier in Europe.

iii. A VA hospital summary received in January 1981 showing that the Veteran was hospitalized from May to June 1980, after complaining of auditory and visual hallucinations for the past several months.  He reported he first heard the voices in 1974, and that he sees and hears people talking about him.  The diagnoses at discharge included auditory and visual hallucinations (atypical psychosis), and alcoholism.  

iv. A discharge summary from University Hospital which shows that the Veteran was hospitalized for a week in September 1985.  He had been in and out of psychiatric hospitals with a number of diagnoses, including bipolar affective disorder and schizophrenia.  It was noted that he had a psychotic break in 1979 while stationed in Germany.  It was also noted that he had three admissions to the Cincinnati VA Hospital in 1980, two admissions to the St. Louis VA Hospital for psychotic depression, and in 1982 was admitted to the Miami VA Hospital where he was diagnosed with, and treated for, multiple personality disorder.

v.  During a July 2012 videoconference hearing, the Veteran testified he was sent to a mental health facility during service in Giessen, Germany where he stayed overnight for an evaluation.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After completing all indicated development, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


